     Case: 3:19-cr-00040-RAM-RM Document #: 61 Filed: 05/21/20 Page 1 of 3



                    IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                         DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                       )
                                                )
                      Plaintiff,                )
                                                )
                      v.                        )      Case No. 3:19-cr-0040
                                                )
RAPHI JOSEPH,                                   )
                                                )
                      Defendant.                )

                                           ORDER
       BEFORE THE COURT is the mandate of the Third Circuit remanding the criminal case
of Raphi Joseph (“Joseph”) to this Court. For the reasons stated herein, the time to try this
case is extended up to and including August 17, 2020.
       On March 17, 2020, the Chief Judge of the District Court of the Virgin Islands entered
a general order responding to the COVID-19 pandemic. The Chief Judge noted that the
pandemic had been declared a national emergency and a public health emergency by the
President of the United States. The Chief Judge also noted that the Governor of the Virgin
Islands had declared a state of emergency. The Chief Judge found it necessary to “take
reasonable and prudent actions” “in order to further public health and safety, and the health
and safety of Court personnel, counsel, litigants, other case participants, jurors, persons with
other business at the courthouse, and the general public.” Mar. 17, 2020, Order Concerning
Operations of the District Court of the Virgin Islands During the COVID-19 Outbreak at 1-2
(Mar. 17, 2020), https://www.vid.uscourts.gov/sites/vid/files/general-ordes/CoronaVirus
OperationsOrder.pdf.
       Among other precautionary measures, the Chief Judge continued all criminal trials
scheduled from March 18, 2020, through April 16, 2020. The Chief Judge found that the ends
of justice required excluding March 18, 2020, through April 16, 2020, from the Speedy Trial
count in all criminal matters.
          Such exclusion is necessary as to any cases scheduled for trial during the
          March 18, 2020[,] through April 16, 2020[,] period in order to assure that
          there is a full, unhindered, continuously serving jury venire and seated
          jury in every case, which is central to the sound administration of justice.
      Case: 3:19-cr-00040-RAM-RM Document #: 61 Filed: 05/21/20 Page 2 of 3
United States v. Joseph
Case No. 3:19-cr-0040
Order
Page 2 of 3

             Such exclusion of time is also necessary in cases that are set for trial
             outside of the March 18, 2020[,] through April 16, 2020[,] time period, as
             well as cases that are not yet set for trial, in order to address the
             reasonably anticipated difficulties in defense counsel communicating or
             visiting with clients; the difficulties that the parties are likely to face in
             undertaking all of the tasks necessary to fully prepare for trial; and the
             inherent delay in the scheduling of further trials as a consequence of the
             exclusion period herein.
Id. at 2-3. The Chief Judge has since extended the general order twice, excluding March 18,
2020, through June 15, 2020, from the Speedy Trial count in all criminal matters..
           Since the Chief Judge entered the general order, the crisis in the U.S. Virgin Islands
and the United States in general has intensified. On March 17, 2020, there were
approximately 7,000 confirmed cases in the United States, 2 of which were in the U.S. Virgin
Islands. As of the date of this Order, there are over 1,500,000 confirmed cases in the United
States, 69 of which are in the U.S. Virgin Islands. The virus has claimed over 93,000 lives in
the United States and 6 in the U.S. Virgin Islands. The number of cases and deaths continues
to rise.
           Recognizing the gravity of the situation, Congress passed an unprecedented financial
assistance package, the CARES Act, on March 27, 2020. The Act was signed into law by the
President of the United States that same day. Among its many provisions, the CARES Act
authorizes district courts to use teleconferencing to hold felony plea hearings and felony
sentencing hearings under appropriate circumstances. See CARES Act, Pub. L. No. 116-136,
§ 15002(b)(2) (2020).
           While the Speedy Trial Act requires that defendants be tried within seventy days of
indictment, the Court specifically finds that further extending this period would be in the
best interest of justice. In order to avoid overwhelming our healthcare system, it is essential
that action be taken to slow the spread of the virus. Social distancing--specifically avoiding
gatherings of more than 10 people and maintaining a distance of at least 6 feet from others-
-is the most effective check against the COVID-19’s transmission. Given the increasingly dire
circumstances faced by the U.S. Virgin Islands and the United States as a whole, the Court
finds that a greater extension of time is necessary for the protection and well-being of the
      Case: 3:19-cr-00040-RAM-RM Document #: 61 Filed: 05/21/20 Page 3 of 3
United States v. Joseph
Case No. 3:19-cr-0040
Order
Page 3 of 3

defendant, the jury, the prosecutors, the witnesses, the Court’s personnel, and the general
public at large.
        The premises considered, it is hereby
        ORDERED that the time beginning from the date of this order granting an extension
through August 17, 2020, shall be excluded in computing the time within which the trial in
this matter must be initiated pursuant to 18 U.S.C. § 3161; it is further
        ORDERED that the trial in this matter shall commence promptly at 9:00 A.M. on
August 17, 2020, in Saint Thomas Courtroom 1 before District Judge Robert A. Molloy.



Dated: May 21, 2020                                s/ Robert A. Molloy
                                                   ROBERT A. MOLLOY
                                                   District Judge
